UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-4207


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GARY RAY DEBOLT,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cr-00024-FPS-JES-1)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR VICTOR & HELGOE LLP, Charleston, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, David J. Perri, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary        Ray    DeBolt        appeals          his   151-month          sentence

following his jury conviction of five counts of receipt of child

pornography,       in    violation          of    18    U.S.C.A.       § 2252(a)(2)       (West

Supp. 2011), and two counts of possession of child pornography,

in violation of 18 U.S.C.A. § 2252A(a)(5)(B) (West Supp. 2011).

On    appeal,    DeBolt       argues        that       the    district    court    erred      in

(1) denying       his    motion        to        suppress;      (2) excluding          proposed

impeachment testimony; and (3) applying a sentencing enhancement

pursuant     to     U.S.        Sentencing             Guidelines        Manual        (“USSG”)

§ 2G2.2(b)(7)(D) (2009).

            DeBolt first argues that the district court erred in

denying    his     motion      to   suppress            his    statements       made    to   law

enforcement officers during his alleged custodial interrogation.

We review the factual findings underlying a denial of a motion

to suppress for clear error and the legal conclusions de novo.

United    States    v.    Blake,       571       F.3d    331,    338     (4th    Cir.    2009).

When, as here, the district court denied the motion to suppress,

“we construe the evidence in the light most favorable to the

Government.”       United States v. Hernandez-Mendez, 626 F.3d 203,

206 (4th Cir. 2010), cert. denied, 131 S. Ct. 1833 (2011).                                     A

defendant’s       statements        during             custodial       interrogation         are

presumptively compelled in violation of the Fifth Amendment and

are    inadmissible           unless        the        Government        shows     that      law

                                                  2
enforcement         officers         informed        the    defendant       of    his     rights

pursuant       to    Miranda         v.    Arizona,        384    U.S.    436    (1966),      and

obtained       a    waiver      of    those      rights.          See    United    States      v.

Cardwell, 433 F.3d 378, 388-89 (4th Cir. 2005).                              In determining

whether    a       defendant      was      in   custody     for    purposes       of    Miranda,

courts examine the totality of the circumstances surrounding the

interrogation and ask whether an objectively reasonable person

would have felt free to terminate the interrogation and leave.

See   J.D.B.        v.    North      Carolina,       131    S.   Ct.     2394,    2402    (2011)

(citing Thompson v. Keohane, 516 U.S. 99, 112 (1995)).

               Here,      the     officers      who    interviewed        DeBolt       were   not

required to inform him of his Miranda rights because he was not

in custody for purposes of Miranda.                        DeBolt agreed to speak with

the officers in his own home, he was not confined, and he was

not threatened, coerced, or intimidated.                            Accordingly, we hold

that the district court did not err in denying DeBolt’s motion

to suppress.

               DeBolt next argues that the district court abused its

discretion         when    it     excluded       the     proffered       testimony       of   two

defense witnesses as to another witness’s prior statements.                                   We

review for abuse of discretion a district court’s decision to

admit or exclude evidence.                      See United States v. Lighty, 616

F.3d 321, 351 (4th Cir. 2010).                       Federal Rule of Evidence 613(b)

permits    the       admission        of    a    prior      statement      for    impeachment

                                                 3
purposes, so long as the prior statement is inconsistent, the

witness is afforded an opportunity to explain or deny the prior

statement, and the opposing party is permitted to interrogate

the witness about such a statement.                          Fed. R. Evid. 613(b); see

also United States v. Young, 248 F.3d 260, 267 (4th Cir. 2001).

Further, even if the requirements of Rule 613(b) are met, a

district court may exercise its discretion to exclude any or all

evidence of a prior inconsistent statement that does not comport

with Fed. R. Evid. 403.            See Young, 248 F.3d at 268.

              The prior statements DeBolt sought to introduce were

not inconsistent with the witness’s testimony, and counsel for

DeBolt failed to give the witness an opportunity to explain or

deny    the    statements     DeBolt       sought        to     admit.      Further,      the

district      court   did    not    err    in      exercising       its    discretion      to

exclude       the   testimony      on     Rule         403    grounds,     as    the     prior

statements were more prejudicial and confusing than probative.

Thus,    we    hold   that    the       district         court    did     not    abuse    its

discretion in excluding the proffered testimony.

              Finally, DeBolt argues that the application of USSG

§ 2G2.2(b)(7)(D)        resulted          in       a    substantively           unreasonable

sentence.       Because DeBolt did not raise this specific allegation

of error below, it is subject to plain-error review.                                   United

States v. Hargrove, 625 F.3d 170, 184 (4th Cir. 2010).                              We hold

that    the    district     court    did       not      err.      Absent    any    argument

                                               4
against the application of § 2G2.2(b)(7)(D), the district court

correctly        applied      an      existing,       unchallenged         Guidelines

provision, respecting our instructions that “district courts, in

the course of selecting an appropriate sentence, ought to give

respectful attention to Congress’ view that child pornography

crimes     are    serious     offenses          deserving    serious      sanctions.”

United   States     v.    Morace,     594   F.3d    340,    350    (4th   Cir.   2010)

(internal quotation marks and alterations omitted).

            We therefore affirm the district court’s judgment.                      We

dispense    with       oral   argument      because        the    facts   and    legal

contentions      are     adequately    presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            5